Exhibit 10.19b







GREEN PLAINS RENEWABLE ENERGY, INC.

NON-STATUTORY STOCK OPTION AGREEMENT

UNDER THE 2009 EQUITY INCENTIVE PLAN




THIS AGREEMENT is made as of [Date] between Green Plains Renewable Energy, Inc.,
an Iowa corporation (the "Company"), and [Employee] (the "Optionee").




THE PARTIES AGREE AS FOLLOWS:




1.

Option Grant. The Company hereby grants to the Optionee an option (the "Option")
to purchase the number of shares of the Company's common stock (the "Shares"),
for an exercise price per share (the "Option Price") and based upon a Grant
Date, all as set forth below:




Shares under option:

_______

Option Price per Share:

$______ (Closing price on Grant Date as defined below))

Grant Date:

_________________




The Option will be subject to all of the terms and conditions set forth herein
and in the Company's 2009 Equity Incentive Plan (the "Option Plan"), a copy of
which has been provided to Optionee and is incorporated by reference.
Capitalized terms not otherwise defined herein, shall have the meaning set forth
in the Option Plan.  The Option granted hereunder will not be an incentive stock
option within the meaning of Section 422 of the Internal Revenue Code of 1986,
as amended.




2.

Installment Exercises. Subject to such further limitations as are provided
herein, the Option shall become exercisable in four installments, the Optionee
having the right hereunder to purchase from the Company the following number of
Shares upon exercise of the Option, on and after the following dates, in
cumulative fashion:




Number of Shares

When Exercisable

 

Grant Date

 

First Anniversary of Grant Date

 

Second Anniversary of Grant Date

 

Third Anniversary of Grant Date




In the event of a Change in Control, as defined in the Option Plan, the terms of
the Option Plan under "Change in Control" shall apply. In addition, in the event
of a termination of Optionee’s employment by the Company without Cause (as
defined in the Option Plan), the Option will be deemed to have vested through
the next annual anniversary of the Grant Date.   




Payment of the Option Price shall be due immediately upon exercise of the Option
and shall be payable in one or more of the following forms that the Company may
deem appropriate in each individual instance:




a.

cash or check made payable to the Company;




b.

shares of the Company’s common stock valued at Fair Market Value as of the
exercise date and held for the period (if any) necessary to avoid any additional
charges to the Company’s earnings for financial reporting purposes; or




c.

through a special sale and remittance procedure pursuant to which Optionee shall
concurrently provide irrevocable instructions to (i) a brokerage firm to effect
the immediate sale of the purchased shares and remit to the Company, out of the
sale proceeds available on the settlement date, sufficient funds to cover the
aggregate exercise price payable for the purchased shares plus all applicable
federal, state and local income and employment taxes required to be withheld by
the Company by reason of such exercise and (ii) the Company to deliver the
certificates for the purchased shares directly to such brokerage firm to
complete the sale.





--------------------------------------------------------------------------------




NOTE: Methods (b) and (c) may not be available for officers subject to Section
16 restrictions of applicable securities laws and applicable securities law
reporting will be required for such transactions.




Except to the extent of the sale and remittance procedure described in Methods
(b) and (c) above, payment of the Option Price for the purchased shares must be
made on the date(s) the Option is exercised.




3.

Shareholder Rights. No rights or privileges of a shareholder in the Company are
conferred by reason of the granting of the Option. Optionee will not become a
shareholder in the Company with respect to the Shares unless and until the
Option has been properly exercised and the Option Price fully paid as to the
portion of the Option exercised.




4.

Termination. Subject to earlier termination as provided in the Option Plan, this
Option will expire, unless previously exercised in full, on the tenth
anniversary of the Grant Date.   Notwithstanding the foregoing, to the extent
not previously exercised, the Option will terminate, if earlier:  (i)
immediately if the Optionee is terminated for Cause (as defined in the Option
Plan); or (ii) twelve (12) months after the date that the Optionee ceases to be
an Employee by reason other than termination for Cause.




5.

Terms of the Option Plan. The Optionee understands that the Option Plan includes
important terms and conditions that apply to this Option. Those terms include
(without limitation): important conditions to the right of the Optionee to
exercise the Option; important restrictions on the ability of the Optionee to
transfer the Option or to transfer Shares received upon exercise of the Option.
The Optionee acknowledges that he or she has read the Option Plan, agrees to be
bound by its terms, and makes each of the representations required to be made by
the Optionee under it.




6.

Miscellaneous. Neither the adoption of the Option Plan nor the grant of the
Option (a) shall confer upon the Optionee any right to continue as a director or
employee of, or consultant or advisor to, the Company or (b) shall affect in any
way the right of the Company to terminate the employment or other service of the
Optionee at any time. This Agreement (together with the Option Plan) sets forth
the complete agreement of the parties concerning the subject matter hereof,
superseding all prior agreements, negotiations and understandings. This
Agreement will be governed by the substantive law of the State of Iowa, and may
be executed in counterparts. The parties hereby have entered into this Agreement
as of the date set forth above.







GREEN PLAINS RENEWABLE ENERGY, INC.




By:  _________________________________________

Title: CEO







"OPTIONEE"







By: _________________________________________

















2





